DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazato (US 8162166).
 	Regarding claims 1 and 13, Nakazato discloses a sealing plug 10 Fig. 1 for a panel opening 3, the plug having a central axis and comprising: a head portion 20 having a first diameter larger than of the panel opening; and a leg portion 31 concentric to the head portion and having a second diameter shorter than the first diameter, wherein: the leg portion comprises at least two latches 40 extending radially towards the head portion, wherein each latch comprises a base 41 contacting the leg portion and a first half and a second half divided by an imaginary plane defined by the central axis of the plug and a center of the base, wherein each latch is resiliently deformable about a rotation axis defined by the base between each latch and the leg portion,  wherein a passing of the leg portion and the at least two latches through the panel opening causes resilient radial deformation of each latch about the rotation axis defined by the base of each latch, perpendicularly to the central axis of the plug, such that each latch deforms and recovers thereby causing the panel 1 to be retained by the at least two latches and between the at least two latches and the head portion of the plug.  However, Nakazato fails to explicitly disclose the configuration of the latch wherein the first half of the latch is larger than the second half of the latch.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the latch to accommodate the opening in which it is positioned and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 2, Nakazato discloses the invention as claimed above but fails to explicitly disclose wherein the leg portion comprises three or more latches.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a duplicate latch in order to further ensure secure placement and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	Regarding claims 3-7, Nakazato discloses the invention as claimed above but fails to explicitly disclose wherein the first half and the second half form a klapan-helix, concave, convex, etc. shape.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the latch to accommodate the opening in which it is positioned and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claims 8-11, Nakazato discloses the invention as claimed above but fails to explicitly disclose wherein each latch/plug comprises a thermoplastic elastomeric material.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the latch to fit the intended conditions in which the latch will be used and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 12, Nakazato discloses a wall 40 extending from the respective base 41 of the latch but fails to explicitly disclose wherein said wall having a thickness of 0.5 mm to 1.0 mm.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wall thickness to any number of ranges (i.e. 0.5 mm to 1.0 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	 				Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive. Applicants argues that claim 1 now specifies "a rotation axis defined by the base between each latch and the leg- portion" and that "a passing of the leg portion and the at least two latches through the panel opening causes resilient radial deformation of each latch about the rotation axis defined by the base of each latch, perpendicularly to the central axis of the plug." Thus, claim 1 specifies that the rotation axis where radial deformation takes place is at the point where base 131 of the latch joins the leg 120. By contrast, as indicated in Fig. 6C of Nakazato, bending occurs radially away from the location where the engaging portions 40 join the outer wall 31, at a location where the pawl 44 is located.  Stating that By contrast, as indicated in Fig. 6C of Nakazato, bending occurs radially away from the location where the engaging portions 40 join the outer wall 31, at a location where the pawl 44 is located.  This is not persuasive, since the Nakazato reference discloses that arm portions 41 are pressed against the inner peripheries of the openings 3, so that the paired engaging portions 40, 40 are caused to flex inwardly, thus arm portions are capable of bending as claimed.    Applicant argues and/or takes issue with the design choice arguments set forth in the action with respect to the limitations of claims 3-7.  This is not persuasive since the Nakazato reference acknowledges aspects of the engaging portions 40 with respect to the plate shaped member may be provided in order to hold the plate member between member 50 and the engaging portion 40.  (also see Fig. 3A)
 	Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, even if the prior art does not explicitly disclose the intended use or the function of the apparatus as written in the claims of the instant invention, the prior art may not be patentably distinguishable from the instant invention. Please see MPEP 2106 and 2114.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675